Case 4:96-cr-00151-CVE Document 438 Filed in USDC ND/OK on 11/23/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                     )
                                               )
                        Plaintiff,             )
                                               )              Case No. 96-CR-0151-002-CVE
                                               )
 v.                                            )              USM Number: 07983-062
                                               )
 TERRY WAYNE GLENN,                            )
                                               )
                        Defendant.             )


                                     OPINION AND ORDER

        Before the Court is defendant=s motion for the Court to issue a cease and desist order

 requiring the Bureau of Prisons to release funds encumbered in the amount of $9,136, from

 defendant=s inmate trust fund account on October 22, 2020 (Dkt. # 436), and the plaintiff’s motions

 for turnover of funds received during incarceration (Dkt. # 437), filed on November 12, 2020.

        On October 3, 1997, defendant was sentenced by the Honorable Sven Erik Holmes, to an

 aggregate term of life imprisonment following pleas of guilty to nine counts of the indictment

 involving conspiracy to distribute a controlled substance, two counts of possession with intent to

 deliver a controlled substance, three counts of maintaining a place for distribution of a controlled

 substance, two counts of possession of a firearm after former conviction of a felony, and

 conspiracy. The Court further imposed a fine of $25,000 as to count two. As part of the judgment

 and sentence (Dkt. # 250), with regard to how and when the fine was to be paid, the Court ordered:

 AThis fine shall be paid in full immediately. Any amount not paid immediately shall be paid while

 in custody through the Bureau of Prisons Inmate Financial Responsibility Program. Upon release


                                                   1
Case 4:96-cr-00151-CVE Document 438 Filed in USDC ND/OK on 11/23/20 Page 2 of 4




 from custody, any unpaid balance shall be paid during the term of supervised release.@ See Dkt.

 # 250 at 4.

        In defendant’s motion (Dkt. # 436), defendant argues that he received no notice nor order

 related to an adjustment of his financial obligations, which were defined in a signed contract

 between him and the officials at Leavenworth United States Penitentiary. Therefore, defendant

 requests that the Court order the Bureau of Prisons to “cease and desist any and all activities

 involving the encumbered $9,132.65…until such time as [he] has been properly served and

 informed of the purpose for such actions…”

        In plaintiff’s motion, (Dkt. # 437), plaintiff argues that defendant did not pay his fine

 immediately as ordered by the Court and defendant has received substantial resources during

 incarceration. Therefore, plaintiff requests that the Court order that the BOP turn over at least

 $9,400 from defendant’s inmate trust account to the Clerk of Court.

        The Court notes that, since October 17, 2008, defendant has participated in the Inmate

 Financial Responsibility Program (IFRP), which is a voluntary program with policies which

 provide for an inmate savings account appropriately designed to meet institutional needs, while at

 the same time executing on a defendant=s obligation to pay a criminal monetary penalty. The

 program requires inmates to commit a percentage of their prison employment earnings and other

 sources of income toward the repayment of court-ordered monetary penalties. See BOP Policy

 Statement P5380.08. From March 2008 through September 11, 2020, defendant has consistently

 paid $60 quarterly through the IFRP, for a total of $3,717.57, leaving an outstanding fine balance

 of $21,282.43. A review of defendant’s inmate Truview report on this date reveals that defendant

 holds $9,269.81 in his Trufacts (commissary) account, $131 in his Trufone (telephone) account,


                                                 2
Case 4:96-cr-00151-CVE Document 438 Filed in USDC ND/OK on 11/23/20 Page 3 of 4




 and $491.60 in his Trulincs (email) account. In addition, a review of defendant’s deposits into

 Trufacts from November 2019 through November 2020, reveals that he has received payroll

 credits totaling $2,840 and credits from outside community sources totaling $5,319.

         Pursuant to BOP Policy Statement 4500.12 at 8.8, “An encumbrance may be made for

 various reasons at the warden’s discretion or the result of a disciplinary hearing sanction or

 notification of a pending Federal court order.” The Court has been informed by the BOP that

 defendant’s inmate Trufacts account was encumbered upon notification by the plaintiff of the

 intent to file the foregoing motion to turnover funds. Therefore, the Court finds defendant’s funds

 were not improperly encumbered pending the Court’s ruling on plaintiff’s motion. In addition,

 pursuant to 18 U.S.C. 3664(n), “If a person obligated to… pay a fine receives substantial resources

 from any source… during a period of incarceration, such person shall be required to apply the

 value of such resources to any… fine still owed.” (emphasis added). Accordingly, the Court finds

 that plaintiff acted properly in seeking encumbrance of defendant’s fund to prevent disbursement

 prior to the Court’s order and that, defendant has received substantial resources from both payroll

 and outside community sources during incarceration, which must be applied to the outstanding

 fine.

         IT IS THEREFORE ORDERED that defendant’s motion to cease and desist (Dkt. # 436)

 is denied.

         IT IS FURTHER ORDERED that plaintiff’s motion (Dkt. # 437) is granted in part. The

 Bureau of Prisons is directed to turn over $8,769 from defendant’s encumbered Trufacts account

 to the Clerk of Court for partial payment of defendant’s outstanding fine and release the remaining

 funds to defendant to avoid defendant’s complete indigence.


                                                 3
Case 4:96-cr-00151-CVE Document 438 Filed in USDC ND/OK on 11/23/20 Page 4 of 4




      IT IS SO ORDERED this 23rd day of November, 2020.




                                        4
